PER CURIAM.
Appellant filed a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, alleging, inter alia, that he was not awarded the proper credit for time served. The trial court, treating appellant’s claim as though filed pursuant to Florida Rule of Criminal Procedure 3.800(a), granted the motion in part and denied in part. This appeal followed.
The documents attached to the trial court’s order indicate that appellant should have received a total of 191 days of jail credit in case number 96-3498-CFA; the trial court awarded 148 days. Accordingly, we reverse and remand for the trial court to either award the appropriate credit or attach documents clearly indicating that appellant is not entitled to the additional credit. The order of the trial court is affirmed in all other respects.
ERVIN, VAN NORTWICK and BROWNING, JJ., CONCUR.